Citation Nr: 1441818	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-38 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative chronic compartment syndrome of the left leg.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sonnet Bush, Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to October 1990.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned in September 2010.  A transcript of the hearing is of record.

The Board remanded the claim in December 2011, February 2013 and May 2013 for further development of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional development is warranted because all action requested in the Board's prior May 2013 remand has not been accomplished.  Specifically, the May 2013 remand described a number of inadequacies in the March 2013 VA examination report of record, and directed the AOJ to provide the Veteran with a VA examination to reassess the Veteran's left leg symptomatology.  In the remand directives, the examiner was requested to complete certain actions, including "range of motion studies of the left knee and the left ankle . . . and discuss any functional loss as a result of pain or other factors."  The Veteran was thereafter provided with VA muscle, peripheral nerves, and vascular examinations in September 2013.  However, the requested range of motion information described above was not obtained.  Therefore, on remand, the AOJ must provide the Veteran with an orthopedic examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders). 
Additionally, all updated VA treatment records dated since April 2013 should be obtained on remand, and the Veteran should be afforded another opportunity to provide the necessary releases to obtain records of his treatment by Dr. D.H. and those associated with his workers' compensation claim.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, 
obtain and associate with the claims file all records from Dr. D.H . dated from 2003 to the present. 

2.  With any needed assistance from the Veteran, obtain and associate with the claims file all records related to the Veteran's workers' compensation claim following a June 2012 fall while employed with the U.S. Postal Service.  

3.  Obtain and associate with the claims file all VA treatment records dated from February 2013 to the present. 

4.  If any of the records requested in items 1-3 above are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After completing the development requested in items 1-4, schedule the Veteran for an orthopedic examination to assess the nature and severity of his chronic postoperative compartment syndrome of the left leg. 

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA or VBMS eFolders) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

In completing this examination, the examiner is specifically requested to conduct range of motion studies of the left knee and the left ankle, and discuss any functional loss as a result of pain or other factors.

If the examiner cannot address the Veteran's functional loss without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



